United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, NORTH METRO
PROCESSING & DISTRIBUTION CENTER,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-840
Issued: October 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 9, 2009 appellant filed a timely appeal from a January 2, 2009 decision of
the Office of Workers’ Compensation Programs denying his claim for an occupational disease
and a January 21, 2009 decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant sustained an injury to his back, lower extremities or
upper extremities in the performance of duty; and (2) whether the Office abused its discretion in
denying his request for reconsideration.
FACTUAL HISTORY
On October 1, 2008 appellant, then a 44-year-old mail handler, filed an occupational
disease claim alleging that he sustained injuries to his lower back, knees, feet and hands due to
standing, pushing, lifting and occasional driving activities required in his job. Raymond Rowe, a

coworker, stated that appellant loaded and unloaded mail trucks for eight or more hours a day.
The job also required pushing and pulling mail containers.
By letter dated November 25, 2008, the Office asked appellant to submit additional
evidence including a comprehensive medical report from his treating physician with a
description of symptoms, the results of tests, a diagnosis and a rationalized medical opinion as to
how the condition was causally related to factors of his employment.
In a form report dated October 23, 2008, Dr. Stephen A. Dawkins, a Board-certified
specialist in preventive medicine, diagnosed bilateral wrist tendinitis, bilateral hand neuropathy
and right elbow epicondylitis. He noted that appellant’s right carpal tunnel syndrome was
diagnosed when he served in the military. The history of injury provided by appellant was that
he performed repetitive lifting and pushing in his job. Dr. Dawkins checked the block marked
“yes,” indicating that the conditions were causally related to appellant’s job. In another report
dated October 23, 2008, he noted the history given by appellant that he had pain and discomfort
from repetitive lifting and pushing in his job. Dr. Dawkins provided findings on physical
examination. He did not provide medical rationale explaining the cause of appellant’s
conditions. In an October 30, 2008 report, Dr. Arlene R. Emmons, a specialist in preventive
medicine, stated that appellant continued to have pain, numbness and tingling in his wrists and
hands and right elbow pain. She did not provide a medical opinion as to the cause of the
conditions.
In a December 9, 2008 report, appellant was seen by an orthopedic surgeon,
Dr. Stephen N. Ha, a specialist in family medicine, who provided findings on examination and
diagnosed carpal tunnel syndrome. Dr. Ha noted appellant’s symptoms, including bilateral wrist
pain radiating to the upper arm, numbness, swelling and wrist instability. He stated that there
was no apparent precipitating injury. Appellant stated his opinion that his bilateral hand
symptoms were due to repetitive movements of his hands at work. Dr. Ha noted, “Possibly
related factors include lifting things.” He did not provide a medical opinion as to the cause of
the condition. A nerve conduction study performed December 9, 2008 revealed mild right
median neuropathy at the wrist and moderate left median neuropathy at the wrist.
By decision dated January 2, 2009, the Office denied appellant’s claim on the grounds
that the evidence did not establish that his bilateral carpal tunnel syndrome, bilateral wrist
tendinitis, bilateral hand neuropathy or right lateral epicondylitis were causally related to factors
of his federal employment.
Appellant requested reconsideration. He did not submit any additional evidence or
argument.
By decision January 21, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was not sufficient to warrant further
merit review.

2

LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.1 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.2
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment, nor his belief that his condition was aggravated by his employment, is sufficient to
establish causal relationship.3
ANALYSIS -- ISSUE 1
Dr. Dawkins diagnosed bilateral wrist tendinitis, bilateral hand neuropathy and right
elbow epicondylitis. He noted that appellant’s right carpal tunnel syndrome was first diagnosed
when he served in the military. The history provided by appellant was that he performed
repetitive lifting and pushing in his job. Dr. Dawkins checked the block marked “yes,”
indicating that the conditions were causally related to appellant’s job. The Board has held that a
physician’s opinion on causal relationship which consists only of checking “yes” to a form report
is of diminished probative value on the issue of causal relationship.4 Dr. Dawkins did not
provide medical rationale explaining the cause of appellant’s conditions. Therefore, his reports
are not sufficient to establish that appellant sustained a work-related injury to his upper
extremities. Dr. Emmons stated that appellant had pain, numbness and tingling in his wrists and
hands and right elbow pain. However, she did not provide a medical opinion as to the cause of
the conditions. Therefore, Dr. Emmons’ report is insufficient to establish an employment-related
medical condition.

1

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

See Gary J. Watling, 52 ECAB 278, 280 (2001).

3

Dr. Ha provided findings on examination and diagnosed carpal tunnel syndrome. He
noted appellant’s symptoms, including bilateral wrist pain radiating to the upper arm, numbness,
swelling and wrist instability. Appellant stated that his bilateral hand symptoms were due to
repetitive movements of his hands at work. This is his opinion on causal relationship, not the
physician’s. Dr. Ha noted, “Possibly related factors include lifting things.” The opinion of a
physician must be one of reasonable medical certainty and not speculative. Dr. Ha did not
provide a medical opinion as to the cause of appellant’s condition based on a complete and
accurate factual and medical background and supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by appellant. Therefore, Dr. Ha’s report is not sufficient to establish that appellant
sustained a work-related injury to his upper extremities.
The Board notes that on November 25, 2008 the Office advised appellant of the evidence
necessary to establish his claim, including a comprehensive medical report containing a
description of his symptoms, the results of tests and medical rationale explaining how the
diagnosed conditions were caused or aggravated by specific factors of his employment.
Appellant did not submit such medical evidence. Accordingly, the Office properly denied his
claim for an occupational injury.
With his appeal to the Board, appellant submitted additional evidence. The Board’s
jurisdiction is limited to reviewing the evidence that was before the Office at the time it issued its
final decision.5 The Board may not consider new evidence for the first time on appeal.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act6 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.7 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).8
To require the Office to reopen a case for merit review under section 8128(a) of the Act,9
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.10 To be entitled to a merit
5

See 20 C.F.R. § 501.2(c).

6

5 U.S.C. §§ 8101-8193.

7

Id. at § 8128(a).

8

Annette Louise, 54 ECAB 783, 789-90 (2003).

9

Under section 8128(a) of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his or her] own motion or on application.” 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(2).

4

review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.11 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.12
ANALYSIS -- ISSUE 2
Appellant did not submit any additional evidence or argument to the Office with his
request for reconsideration. Because appellant did not submit evidence or argument that showed
that the Office erroneously applied or interpreted a specific point of law, advanced a relevant
legal argument not previously considered or constituted relevant and pertinent new evidence not
previously considered by the Office, the Office properly denied his request for reconsideration.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained injuries to his upper extremities in the performance of duty. The Board further finds
that the Office did not abuse its discretion in denying appellant’s request for reconsideration.

11

Id. at § 10.607(a).

12

Id. at § 10.608(b).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 21 and 2, 2009 are affirmed.
Issued: October 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

